Citation Nr: 1048437	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a back condition 
claimed as a residual of exposure to hazardous materials. 

2. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for headaches 
claimed as a residual of exposure to hazardous materials. 

3. Entitlement to service connection for bilateral hearing loss 
claimed as a residual of exposure to hazardous 
materials/environmental conditions. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to September 
1959.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Augusta, Maine, that denied the benefits sought on appeal.  
Jurisdiction over the Veteran's case was subsequently transferred 
to the Baltimore, Maryland RO. 

The issue of entitlement to service connection for 
posttraumatic stress disorder has been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See Hearing Transcript, 
October 2010, p. 22. Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

In October 2010, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.

The issues of entitlement to service connection for a back 
condition, entitlement to service connection for headaches, and 
entitlement to service connection for bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The Board's May 2000 and March 2005 decisions found no new and 
material evidence to reopen the Veteran's claims of service 
connection for a back condition and for headaches, respectively.

2. The additional evidence submitted to reopen the Veteran's 
claims of service connection for a back condition and service 
connection for headaches is not cumulative or redundant and is so 
significant that it must be considered in order to fairly decide 
the merits of this claim. 


CONCLUSIONS OF LAW

1. The May 2000 and March 2005 decisions, in which the Board 
found new and material evidence had not been submitted to reopen 
the claim for service connection for a back condition or to 
reopen a claim for service connection for headaches, 
respectively, is final. 38 U.S.C.A. §§ 7103, 7104, 7266 (West 
2002); 38 C.F.R. § 20.1100 (2010).

2. New and material evidence has been submitted to reopen the 
claim for service connection for a back condition and to reopen 
the claim for service connection for headaches. 38 U.S.C. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and to 
assist claimants.

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will attempt to 
obtain and which evidence he is responsible for providing. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). However, in light of the favorable determination 
with respect to whether new and material evidence has been 
submitted, and the need to remand for additional information with 
regard to the merits of the case, no further discussion of VCAA 
compliance is needed.

New and Material Evidence 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1131.  In this case, the Veteran contends that the 
Board erred in refusing to reopen and grant his claim for service 
connection for a back and headache conditions.  He asserts that 
on the basis of evidence he has now submitted, he meets the legal 
and factual criteria for service connection.  

The Veteran's claim for service connection for a back disability 
was first denied by an August 1977 rating decision.  The Veteran 
was provided notification of the decision and his appellate and 
procedural rights, but he did not appeal the decision. Therefore, 
that decision is final. 38 C.F.R. § 20.1103.  Additionally, by 
rating decision in April 1994, the RO declined to reopen a claim 
of entitlement to service connection for chronic ear condition 
with hearing loss, back condition, and right hip condition.  That 
rating decision also denied entitlement to service connection for 
residuals of exposure to hazardous materials or equipment.  

Thereafter, the Veteran filed a claim to reopen the previously 
denied issues.  In a June 1995 rating decision, the RO denied the 
Veteran's request to reopen claims of entitlement to service 
connection for a back condition and for residuals of exposure to 
hazardous materials or equipment.  The Veteran appealed the RO's 
determinations and the Board remanded the claims (i.e., back 
condition and headaches) for further development and ultimately 
denied the Veteran's appeal with respect to his back condition in 
May 2000.  With respect to the headache claim, the Board remanded 
the appeal in November 1998 and September 2003, and ultimately 
denied the claim to reopen in March 2005.  Unless the Chairman of 
the Board orders reconsideration, all decisions of the Board are 
final on the date stamped on the face of the decision. 38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  
Because the record does not reflect that the Veteran or a 
representative, or the Board requested reconsideration of the May 
2000 and/or September 2005 Board decisions, the decision are 
final based on the evidence then of record. See 38 C.F.R. § 
20.1100.

Subsequently, in March 2007, the Veteran filed his current claim 
to reopen the previously denied issues of entitlement to service 
connection for a back disability and service connection for 
headaches.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence. 38 
U.S.C.A. § 5108.  For applications to reopen filed after August 
29, 2001, as was the application to reopen the claim in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
'credibility' of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).



Back Condition 

With respect to the back condition, at the time of the May 2000 
Board decision, the record included the Veteran's enlistment 
examination, VA outpatient treatment records, private treatment 
records, as well as his hearing testimony and statements from 
friends and relatives.  The Board determined that no new and 
material evidence had been submitted to reopen the Veteran's 
claim.  Specifically, the Board explained that the evidence 
submitted merely showed continuing treatment for a back 
disability and that it was cumulative of evidence previously 
submitted to the RO.  In essence, the evidence did not indicate 
that the current back problems were related to service.  Thus, in 
May 2000, the Board denied the Veteran's claim to reopen a claim 
of entitlement to service connection for a back condition.  

The evidence associated with the claims file subsequent to the 
May 2000 Board decision includes the Veteran's statements, 
hearing testimony, a private medical statement from Dr. Zigel 
dated in March 2007, a VA treatment note dated in February 2008, 
a VA medical statement from Dr. Yorkoff dated in September 2010, 
and a Letter of Appreciation dated in July 1959 from the 
Quartermaster Research & Engineering Command, U.S. Army.  Based 
on the foregoing, and to be considered new and material evidence, 
the additional evidence received during the current appeal must 
tend to show that the Veteran's current back disability is 
related to service.  In this regard, the March 2007, February 
2008, and September 2010 medical statements/notes indicate that 
the current back condition, diagnosed as degenerative joint/disk 
disease, may be related to events in-service (i.e., experiments 
with extreme starvation and certain tests of endurance).  
Moreover, the July 1959 memorandum from the Quartermaster 
Research & Engineering Command shows that the Veteran did, in 
fact, participate in a six-week study on the effects of complete 
starvation on the ability of soldiers to withstand cold stress.  

The Board finds that the evidence outlined above is new in that 
it was not associated with the claims folder at the time of the 
prior final denial in May 2000.  Additionally, such evidence 
relates to an unestablished fact necessary to substantiate the 
claim and raise a reasonable possibility of substantiating the 
claim.  Specifically, they indicate that a relationship may exist 
between the Veteran's current back disability and his military 
service (i.e., nexus).  The evidence also establishes that the 
Veteran was exposed to starvation and other hardships during 
service (i.e., in-service incurrence of a disability or injury).  

Accordingly, reopening the claim of entitlement to service 
connection for a back condition is warranted. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a).

Headaches 

With respect to headaches, at the time of the March 2005 Board 
decision, the record included the Veteran's enlistment 
examination, a VA examination conducted within a few years of the 
Veteran's discharge from service, VA outpatient treatment 
records, private treatment records, as well as his hearing 
testimony and statements from friends and relatives.  The Board 
determined that no new and material evidence had been submitted 
to reopen the Veteran's claim.  Specifically, the Board explained 
that the RO previously denied the Veteran's claim there was no 
evidence of in-service exposure to hazardous materials and/or 
testing, or that he experienced any residuals thereof.  The Board 
then determined that the additional evidence submitted since the 
RO's denial still failed to show that the Veteran actually had 
in-service exposure to hazardous materials, and/or a residual 
headache disability due to such exposure.  Thus, in March 2005, 
the Board denied the Veteran's claim to reopen a claim of 
entitlement to service connection for headaches. 

Again, the evidence associated with the claims file subsequent to 
the March 2005 Board decision includes the Veteran's statements, 
hearing testimony, a private medical statement from Dr. Zigel 
dated in March 2007, a VA treatment note dated in February 2008, 
a VA medical statement from Dr. Yorkoff dated in September 2010, 
and a Letter of Appreciation dated in July 1959 from the 
Quartermaster Research & Engineering Command, U.S. Army.  Based 
on the foregoing, and to be considered new and material evidence, 
the additional evidence received during the current appeal must 
tend to show that the Veteran's current headache disability is 
related to service.  In this regard, the March 2007, February 
2008, and September 2010 medical statements/notes indicate that 
the Veteran's headaches may be related to events in-service 
(i.e., experiments with extreme starvation and inhalation of 
gases).  Moreover, as explained above, the July 1959 memorandum 
from the Quartermaster Research & Engineering Command shows that 
the Veteran did, in fact, participate in a six-week study on the 
effects of complete starvation.  

The Board finds that the evidence outlined above is new in that 
it was not associated with the claims folder at the time of the 
prior final denial in March 2005.  Additionally, such evidence 
relates to an unestablished fact necessary to substantiate the 
claim and raise a reasonable possibility of substantiating the 
claim.  Specifically, they indicate that a relationship may exist 
between the Veteran's current headaches and his military service 
(i.e., nexus).  The evidence also establishes that the Veteran 
was exposed to starvation and other "severe" hardships during 
service (i.e., in-service incurrence of a disability or injury).  

Accordingly, reopening the claim of entitlement to service 
connection for headaches is warranted. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).


ORDER

New and material evidence has been presented to reopen a claim 
for service connection for a back condition, and that claim is 
reopened.

New and material evidence has been presented to reopen a claim 
for service connection for headaches, and that claim is reopened.


REMAND

Entitlement to Service Connection For Headaches and a Back 
Condition 

Having reopened the Veteran's claim for service connection for 
headaches and a back condition, the Board must now determine 
whether service connection is warranted.  As these issues require 
further development, these claims must be remanded.

The Veteran contends that he was exposed to hazardous materials 
and conditions (i.e., inhalation of gases and excessive weight 
testing) while participating in a study on the effects of 
complete starvation during service.  See Letter of Appreciation, 
Quartermaster Research & Engineering Command, U.S., Army, dated 
July 1959.  Evidence submitted by the Veteran includes an "R&D 
Project Sheet," dated in December 1959, which showed that the 
studies conducted during that time included: (1) respiratory 
responses to breathing of carbon dioxide and the effect of 
physical conditioning; and (2) energy cost of load carrying on 
slopes.  The Veteran contends that exposure to these testing 
conditions caused his current headache and back disabilities.  

Here, the Board notes that the majority of the Veteran's service 
treatment records were likely destroyed in a fire in July 1973. 
See National Personnel Records Center Notes, May 1993 and April 
2003.  Post-service medical evidence shows that the Veteran has 
been treated on a near-continuous basis for back problems since 
1977, to include diagnoses of herniated disk syndrome S1, acute 
sprain of the lower back, low back pain secondary to L5-S1 disc 
degeneration, and probable lumbar degenerative disk disease with 
possible lumbar disk herniation or lumbar spinal stenosis.  The 
Veteran has also reported that he has experienced back problems 
and headaches since service, and the medical evidence of record 
shows treatment for chronic headaches beginning in 1992.  In this 
regard, the Board notes that the Veteran is competent to report 
continuity of headache and back symptomatology.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  

More recent medical evidence includes a February 2008 VA medical 
report in which the physician related migraines and degenerative 
joint disease to "events which occurred [sic] while he [the 
Veteran] was in the army."  However, the VA physician did not 
specify which joints were involved with respect the diagnosed 
DJD.  Additionally, in a March 2007 statement, Dr. Zigel (private 
physician) stated the following with respect to the Veteran's 
back condition:  "It certainly does seem that there is a cause 
and effect relationship between what went on while he was in the 
service and his current back discomfort.  His current headaches 
may well be related in a causal manner to the inhalation of 
various substances."  Dr. Zigel provided no specific diagnoses 
with respect to the back; moreover, his statements are couched in 
terms of speculation (i.e., "may").  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (finding that a medical opinion that stated 
"may" also implied "may not" and was therefore speculative).  
Finally, the record contains a September 2010 statement from a VA 
physician in which it is opined that the Veteran's "chronic back 
pain is secondary to extreme malnutrition" while in-service.  
The statement contains no opinion with respect to the Veteran's 
headache condition.  See Statement From Dr. Yorkoff, M.D., dated 
September 2010.  

Given the private physicians and VA opinions addressing the 
relationship between the Veteran's headache and back conditions, 
to in-service exposure to hazardous materials/gases, the Board 
opines that VA examinations are warranted so that examiners can 
review the entire medical record, consider a complete history, 
and provide an informed opinion as to the relationship between 
any current headache and back disability and service. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Entitlement to Service Connection For Bilateral Hearing 
Loss

The Veteran contends that his current hearing loss is a result of 
exposure to extreme climate conditions during his participation 
in an in-service study on the effects of complete starvation on 
the ability of the solider to withstand cold stress.  As 
indicated above, service documents show that as part of the 
study, the Veteran was required to live continuously for six 
weeks in a single, small chamber while being subjected to a cold 
environment.  The testing was apparently conducted in an 
environment where temperatures ranged from forty degrees below 
Fahrenheit to one-hundred fifty degrees foresheet, with exposure 
to wind velocities of 10 miles per hour or greater.  

Here, the Board notes that records in this case indicate that the 
Veteran has had an ear condition since he was approximately three 
years old.  In fact, upon induction examination in 1958, it was 
noted that he had scarred tympanic eardrums, bilaterally.  During 
service, he was treated on multiple occasions for running ears, 
otitis media, and deafness (conductive) in the right ear 
secondary to otitis media.  These conditions were also noted upon 
separation examination in 1959.  Following service, a VA 
examination conducted in March 1961 confirmed diagnoses chronic 
nonsuppurative otitis media, left, and chronic nonsuppurative 
otitis, right.  Speech audiometry testing indicated the speech 
reception threshold in the right ear to be 12 and in the left ear 
to 10, and the discrimination score in the right ear was 96 
percent, and 96 percent in the left ear.  The diagnoses was mild 
hearing loss.  Notably, in June 1960, the Veteran filed a claim 
for service connection for a broken ear drum and deafness in the 
right ear.  This claim was denied by the RO in a June 1961 rating 
decision because the Veteran's ear condition was found to have 
pre-existed service and was not particularly related to service, 
but was the natural progression of the basic disabling ear 
condition.  Thus, service connection for otitis media with mild 
defective hearing was denied.  The Veteran did not appeal this 
determination.  His request to reopen this claim was denied in an 
April 1994 rating decision.  In March 2007, the Veteran submitted 
a request to reopen a claim of entitlement to service connection 
for bilateral hearing loss as due to exposure to hazardous 
materials/conditions.  In August 2007, the RO properly 
adjudicated that claim for service connection for bilateral 
hearing loss as a new claim rather than a petition to reopen the 
previously denied claim for service connection for otitis media 
with defective hearing, as these claims involved different 
diseases.  In this regard, in Boggs v. Peake, 520 F.3d 1330 
(2008), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held (in the context for separate 
claims for conductive hearing loss and sensorineural hearing 
loss) that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury.  Rather, the two claims must be considered independently. 
See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In the case at hand, the Veteran was denied service connection 
for otitis media with defective hearing loss in a June 1961 
rating decision which was unappealed.  Again, that condition, 
which resulted in conductive hearing loss, was determined to have 
pre-existed service.  In a more recent VA examination, the 
Veteran was diagnosed with bilateral, severe sensorineural 
hearing loss.  See VA examination report, May 2005.  As the 
hearing loss disability that has been previously adjudicated 
appears to be separate and distinct from the type of hearing loss 
with which the Veteran has more recently been diagnosed, the 
Board finds that the claim for hearing loss currently on appeal 
should be considered on a de novo basis, and not subject to 38 
U.S.C.A. § 5108 (West 2002) or 38 C.F.R. § 3.156(a) (2010).

In any event, as indicated above, the record currently contains a 
current diagnosis of sensorineural hearing loss; additionally, 
there is a medical statement from Dr. Yorkoff, dated in September 
2010, which indicates that the Veteran developed a hearing 
deficit, presumably in-service, and that he now has to wear 
hearing aids as a result.  Again, the opinion is vague and 
provides no rationale or specific etiology.  

Given the private physician's opinion addressing the potential 
relationship between the Veteran's hearing loss to in-service 
exposure to hazardous materials/conditions, the Board opines that 
a VA examination is warranted so that the examiner can review the 
entire medical record, consider a complete history, and provide 
an informed opinion as to the relationship between any current 
hearing loss disability and service. See McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for 
neurological, orthopedic, and audiological 
examinations.  The claims folder must be 
provided to and reviewed by the examiners.

Following the examination and a review of the 
claims file the neurologist must opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
diagnosed headache disorder is attributable 
to the Veteran's claimed in-service exposure 
to carbon dioxide testing, or exposure to any 
other hazardous materials/testing as outlined 
in the December 1959 "R&D Project Card." 
See DD Form 613-1, Project Title: Utilization 
and Maintenance of the Climatic Chambers.  A 
complete rationale for any opinion offered 
must be provided.

Following the examination and a review of the 
claims file the orthopedist must opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
diagnosed back condition is attributable to 
the Veteran's claimed in-service exposure to 
weight or load carrying on slopes, and/or 
malnutrition or starvation for a period of 
six weeks, as documented in the December 1959 
"R&D Project Card." See DD Form 613-1, 
Project Title: Utilization and Maintenance of 
the Climatic Chambers; see also Letter of 
Appreciation, dated July 1959.  A complete 
rationale for any opinion offered must be 
provided.

Following the examination and a review of the 
claims file the audiologist must opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that the 
current sensorineural hearing loss disability 
is a result of service, and in particular, 
whether it is attributable to the Veteran's 
claimed in-service exposure to cold 
temperatures and winds as detailed in the 
December 1959 "R&D Project Card." See DD 
Form 613-1, Project Title: Utilization and 
Maintenance of the Climatic Chambers; see 
also Letter of Appreciation, dated July 1959.   
A complete rationale for any opinion offered 
must be provided.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiners for review of the Veteran's 
pertinent medical and other history.

2. The AMC/RO should then review the record 
and ensure that all the above actions are 
completed.  When the AMC/RO is satisfied that 
the record is complete and the examinations 
are adequate for rating purposes, the claim 
should be readjudicated by the AMC/RO.  If 
any benefit sought on appeal remains denied 
the AMC/RO must furnish the Veteran and his 
representative with a supplemental statement 
of the case and allow the appropriate time 
for response.  Thereafter, the claim should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


